Citation Nr: 0505230	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  99-22 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a disability of the 
hands claimed as frostbite.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law.


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1951 to September 1953.   

The issue on appeal was originally before the Board in 
January 2001 when it was remanded for additional evidentiary 
development.  The issue was again before the Board in June 
2003 when the claim was denied.  The veteran appealed the 
Board's June 2003 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court").  By 
Order dated August 20, 2004, the Court vacated the Board's 
June 2003 decision and remanded the case back to the Board 
for further action pursuant to an August 2004 Joint Motion 
for Remand by VA and the appellant.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004). 

In the August 2004 Joint Motion for Remand, the veteran and 
VA agreed that VA had failed in its duty to assist the 
veteran in support of his claim by failing to follow-up on 
requests for certain VA medical records.  The RO was informed 
by the St. Louis VA Medical Center in February 2001 that they 
were unable to locate the veteran's records due to the manner 
in which the documents were stored.  There was no indication 
that the veteran's records were not in existence, just that 
they were unable to be found.  Under the law, VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency.  With regard to VA 
records, the law provides that VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records do not exist or that further 
efforts to obtain these records would be futile.  38 C.F.R. 
§ 3.159; 38 U.S.C.A. § 5103A.  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO must contact the St. Louis VA 
Medical Center and ascertain whether 
continuing efforts by that facility have 
resulted in the discovery of the 
veteran's records for the period from 
1953 to the present.  The RO should 
undertake any recommended follow-up 
action to attempt to locate the records 
at any identified storage facility.  The 
RO must continue its efforts until either 
the records are obtained or until the RO 
determines that the records do not exist 
or that further efforts to obtain these 
records would be futile.

2.  After completion of the above, and 
any development the RO should review the 
expanded record (to include additional 
evidence received at the Board in October 
2004.  If the benefit remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



